Citation Nr: 9924481	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-37 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disorder, status post medial meniscectomy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected right knee disorder, then rated as 10 
percent disabling.  Subsequently, in a January 1998 decision, 
the RO granted the veteran a 20 percent rating for his right 
knee disability.

The veteran's accredited representative, in its May 1999 
written brief presentation, contends that there is a question 
as to whether or not the veteran's service-connected right 
knee disorder caused a left knee disorder.  The Board 
construes this as a claim seeking entitlement to service 
connection for a left knee disorder, secondary to the 
service-connected right knee disorder.  This matter is 
referred back to the RO for proper action.

During the September 1998 VA examination, the veteran 
indicated that he had not worked for the past year because of 
symptomatology related to his right knee disability.  It is 
unclear whether he is claiming entitlement to a grant of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (1998)  for this disorder.  It is requested that 
the RO contact the veteran to clarify this matter.

Additionally, in the aforementioned written brief 
presentation, the accredited representative also raised the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
issue is also referred to the RO for appropriate action.  

This case was originally before the Board in August 1998, at 
which time it remanded it back to the RO for further medical 
development.  That development has been completed and the 
Board finds that the case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence most recently shows the veteran's 
right knee disorder manifested by moderate swelling, varus 
deformity, and mild-to-moderate laxity involving anterior, 
posterior, and lateral instability.  Range of motion was 15 
to 105 degrees.

3.  Functional impairment of the right knee consisted of 
complaints of pain on motion, especially during weather 
changes or prolonged weight-bearing.  The veteran used a knee 
brace and cane and walked with a significant limp.  His 
overall functional impairment was mild-to-moderate.

4.  The veteran is separately service-connected for severe 
degenerative joint disease of the right knee.  He is assigned 
a separate and distinct disability rating based on limitation 
of range of motion and pain on motion of the right knee.

5.  Ankylosis of the knee, knee flexion limited to 15 
degrees, or knee extension limited to 20 degrees is not 
currently shown by the medical evidence of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected right knee disorder, status post 
medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. §  4.71(a), Part 4, Diagnostic 
Codes (DCs) 5256-5263  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected right knee 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the Board remanded this case back to the RO in August 1998 
for further medical development.  In response, the veteran 
was provided an updated VA examination of his right knee 
disorder and was contacted to provide information as to any 
other medical treatment for his right knee.  The veteran has 
not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty in January 1962 with no right knee problems noted on his 
induction medical examination report.

An October 1962 medical record indicates that X-rays of his 
right knee were taken, which were negative.

An August 1963 service clinical record shows that the veteran 
injured his right knee getting out of the rear of a vehicle.  
X-rays were interpreted as normal.  Diagnosis was a contusion 
of the patella.  The veteran was placed in a leg cylinder 
cast.  Another August 1963 record shows that physical 
examination of the right knee was normal.

An April 1965 outpatient record shows that the veteran was 
seen after twisting his right knee.  A June 1965 record shows 
that his "sprained" right knee was still bothering him.  He 
was provided an Ace bandage for it.

A November 1965 outpatient record reflects that the veteran 
injured his right knee playing football, and had done so 
several times.  A November 1965 clinical record shows that he 
had effusion of the right knee secondary to old traumatic 
injury.  The right knee had full extension, no ligament 
laxity, and no jointline tenderness.  He had pain on flexion 
and moderate effusion.  Diagnosis was synovitis of unknown 
etiology.

A March 1966 clinical record shows that the veteran injured 
his right knee in April 1965 and had a torn medial meniscus.  
He was admitted for medial meniscectomy.  An April 1966 
clinical record shows that he underwent meniscectomy and 
arthrotomy of the right knee.  History of his injury was 
reported as a twisting of the knee in 1965 while unloading a 
ship.

The veteran separated from service in July 1966.  His 
separation medical report reflects that he had swelling of 
the right knee at the time of the examination, and that he 
was status post right knee medial meniscectomy.  The 
associated report of medical history indicated that his knee 
occasionally swelled and ached.  A July 1966 orthopedic 
outpatient evaluation report noted that the veteran's 
symptoms involved repeated episodes of pain, swelling, and 
weakness.  Physical examination revealed minimal effusion and 
no instability.  There was minimal right quadriceps atrophy.

Subsequent to service, no treatment for the right knee is 
seen until 1991, approximately 25 years after service.

An August 1991 VA X-ray report indicates that the veteran had 
moderate degenerative joint disease with cartilaginous 
degeneration of the right knee.

An October 1991 VA orthopedic examination report indicates 
that the veteran injured his right knee in 1965 while 
unloading some heavy equipment from a truck.  Physical 
examination revealed no pain, tenderness, or crackling of the 
right knee.  There was decreased range of motion from 0 to 95 
degrees.  Diagnosis was post traumatic arthritis and 
meniscectomy of the right knee.

VA outpatient records from February 1994 show no treatment 
for the veteran's right knee.

An October 1994 VA orthopedic examination report indicates, 
according to medical history provided by the veteran, that he 
injured his right knee in Vietnam during an explosion.  
Subjective complaints were of frequent swelling and extensive 
pain, as well as the occasional feeling of "pins and 
needles" in his foot.  Objective findings consisted of genu 
varum of the right knee, some deformity in the medial aspect 
of the right knee, and a tender palpable lesion in the 
popliteal fossa, suggestive of a Baker's cyst.  There was no 
apparent subluxation, lateral instability, nonunion, loose 
motion, or other impairment of the knee.  Range of motion was 
0 to 106 degrees.  Diagnosis was degenerative arthritis, 
right knee, with Baker's cyst.  X-ray study revealed 
moderately severe degenerative joint disease with 
cartilaginous degeneration of the right knee, with possible 
large posterior loose body.

A September 1994 VA request for prosthetic services form 
shows that the veteran was issued a knee brace.

VA outpatient records from November 1994 to January 1995 show 
that the veteran was seen on several occasions for treatment 
for his right knee.

A November 1997 VA orthopedic examination report reflects 
that the veteran injured his right knee in Vietnam during an 
explosion, that his disability had become progressively 
worse, and that he constantly wore a knee brace.  He 
complained of constant swelling and pain.  He reported flare-
ups of severe pain once or twice per week.  He had a 
significant limp, favoring his right leg.  The veteran 
further noted that he had been in the construction business 
which he had given up because of his service-connected right 
knee disability.  He noted that he was maintaining employment 
in the insurance business.  Physical examination revealed 
range of motion from 10 to 114 degrees with significant pain 
beginning around 105 degrees of flexion.  The veteran had a 
significant varus deformity of the right knee.  There was no 
ankylosis present.  X-ray study revealed severe degenerative 
joint disease and genu varum deformity of the right knee.

The most recent medical evidence is a September 1998 VA 
examination report.  It reiterates the veteran's medical 
history and subjective complaints.  He stated that he had 
been unable to work during the past year because of his 
service-connected right knee disability.  The veteran walked 
with a cane and used a knee brace.  Objective evaluation 
indicated that the right knee had moderate swelling and varus 
deformity.  There was mild to moderate laxity involving 
anterior, posterior, and lateral instability.  Range of 
motion was 15 to 105.  There was also a Baker's cyst in 
popliteal area of right knee.  Diagnosis was severe 
degenerative joint disease with varus deformity.  The 
examiner remarked that the range of motion results considered 
fatigue, weakness, and incoordination.  The veteran reported 
daily flare-ups during changes in the weather and upon 
prolonged weight-bearing.  The examiner reiterated that the 
veteran had mild-to-moderate lateral instability of the right 
knee, with mild-to-moderate functional impairment.


III.  Analysis

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

Disabilities involving the knee and leg are rated under DCs 
5256 through 5263 of the Rating Schedule.  Currently, the 
veteran's right knee disability is rated under DC 5259-5257, 
indicating that it most closely reflects a disability 
involving the removal of semilunar cartilage and that it is 
rated based on lateral instability and recurrent subluxation.  
38 C.F.R. §§  4.27, 4.71a, DC 5257, 5259  (1998).  When 
determining whether or not a veteran is entitled to an 
increased disability rating, the Board considers all 
pertinent diagnostic codes in the Rating Schedule.

In this case, the Board notes that the veteran has a separate 
10 percent disability rating assigned for the degenerative 
joint disease of the right knee, manifested by limitation of 
range of motion with pain on motion.  38 C.F.R. § 4.71a, DC 
5010  (1998).  Therefore, in its current analysis, the Board 
must consider only those symptoms separate and distinct from 
his limitation of range of motion.  38 C.F.R. § 4.14  (1998); 
see also Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").  

DC 5259 pertains to disabilities closely reflecting 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259  (1998).  It provides for a maximum 
assignment of a 10 percent disability rating.  Id.  
Therefore, the veteran is not entitled to an increased 
disability rating under this diagnostic code.

DC 5257 pertains to "other" impairment of the knee, 
involving recurrent subluxation or lateral instability.  It 
provides for a 10 percent disability rating for a "slight" 
disability, a 20 percent rating for a "moderate" 
disability, and a 30 percent maximum rating for a "severe" 
disability.  38 C.F.R. § 4.71a, DC 5257  (1998).  In this 
case, the older medical evidence, consisting of service 
medical records, shows that the veteran had no instability of 
the knee after his injury and subsequent medial meniscectomy.  
Similarly, no subluxation or lateral instability was found on 
objective examination by the VA in October 1994.  The only 
medical evidence indicating that the veteran had any 
instability in the right knee is the September 1998 VA 
examination report, which indicates that there was "mild to 
moderate" laxity involving anterior, posterior, and lateral 
instability.  This objective evidence, by itself, is not 
suggestive of a "severe" disability of the knee involving 
subluxation or instability.  However, the Board must also 
consider the functional impairment caused by his right knee 
disorder.  DeLuca v. Brown, 8 Vet. App. 202  (1995).  Here, 
the veteran's knee shows moderate swelling and a varus 
deformity.  He wears a knee brace and walks with a limp.  He 
also used a cane at the time of the September 1998 VA 
examination.  However, most of his functional impairment was 
considered as part of his degenerative joint disease (for 
which the veteran is separately rated).  Overall, the VA 
examiner in 1998 opined that the veteran had mild to moderate 
functional impairment caused by his right knee disorder.  
Because the medical evidence shows that the veteran's right 
knee instability is not severe and because his overall 
functional impairment is shown to be, at most, moderate, the 
Board finds that his disability does not currently warrant 
classification as a "severe" disability under DC 5257.  As 
a result, he is not entitled to a disability evaluation in 
excess of 20 percent under that diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5257  (1998).

The Rating Schedule provides for a disability rating in 
excess of 20 percent in several other instances.  
Specifically, such a rating is authorized for ankylosis of 
the knee (DC 5256), limitation of flexion to 15 degrees (DC 
5260), or limitation of leg extension to 20 degrees (DC 
5261).  Id.  However, in this case, the medical evidence 
clearly and expressly indicates that the veteran does not 
have ankylosis of the right knee.  In addition, his range of 
motion was most recently reported as extension to 15 and 
flexion to 105 degrees.  Other recent test results for 
limitation of motion show range of motion of 10 to 114 
degrees and 0 to 106 degrees.  In any event, no medical 
evidence shows extension limited to 20 degrees or flexion 
limited to 15 degrees.  Therefore, a rating in excess of 20 
percent is not warranted under these provisions of the Rating 
Schedule.

In sum, after review of the entire record, including the more 
recent medical evidence, the Board concludes that a rating in 
excess of 20 percent is not currently warranted for the 
veteran's service-connected right knee disorder, status post 
medial meniscectomy.  The evidence shows that he has severe 
degenerative joint disease manifested by pain on motion and 
limitation of range of motion, for which he is service-
connected and separately rated.  It also shows that the right 
knee has mild to moderate instability with mild to moderate 
functional impairment.  Given that the veteran also has 
symptoms of swelling and varus deformity, the Board finds 
that his disability is more "moderate" than "mild."  
However, while it finds his current 20 percent rating under 
DC 5257 justified, it finds no basis for a rating in excess 
of 20 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
in this case, the disability picture is not so exceptional or 
unusual as to warrant an evaluation on an extraschedular 
basis.  While the veteran alleged on examination in September 
1998 that he had been unable to maintain employment during 
the past year, it has not been shown that the veteran's right 
knee disability has resulted in frequent hospitalizations.  
Moreover, there is no objective evidence that this service- 
connected disability presents an exceptional or unusual 
disability picture.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected right knee disorder, status post medial 
meniscectomy, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

